PER CURIAM.
Derek Marquis Fleming appeals the district court’s orders (1) denying his motion filed under Fed.R.Civ.P. 60(b)(6), to vacate the court’s order denying relief on his 28 U.S.C. § 2241 (1994) petition and (2) denying his motion for reconsideration. We have reviewed the record and the district court’s opinions and find no reversible error. Accordingly, we affirm on the reasoning of the district court. Fleming v. Ol*75son, No. CA-97-660-5 (S.D.W. Va. Jan. 4, 2002; Jan. 28, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.